Case: 19-10308      Document: 00515492903         Page: 1    Date Filed: 07/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-10308                          United States Court of Appeals

                                 Conference Calendar
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             July 16, 2020

UNITED STATES OF AMERICA,                                                   Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellee

v.

MARTIN BUCIO-CISNEROS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-574-1


Before KING, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Martin Bucio-Cisneros has moved
for leave to withdraw and has filed briefs in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011).      Bucio-Cisneros has filed a response.            The record is not
sufficiently developed to allow us to make a fair evaluation of Bucio-Cisneros’s
claims of ineffective assistance of counsel; we therefore decline to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10308    Document: 00515492903    Page: 2   Date Filed: 07/16/2020


                                No. 19-10308

claims without prejudice to collateral review.    See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Bucio-Cisneros’s response.     We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2